                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DANIEL and SHAVONNE TONNES,                          CASE NO. C18-0468-JCC
10                            Plaintiffs,                  MINUTE ORDER
11            v.

12    U.S. GOLDEN EAGLE FARMS, LP,

13                            Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion for relief from a
18   deadline (Dkt. No. 37). Finding good cause, the motion is GRANTED. Defendant shall file its
19   reply to Plaintiff’s declaration in support of attorney fees (Dkt. No. 36) no later than July 31,
20   2019.
21           DATED this 26th day of July 2019.
22                                                           William M. McCool
                                                             Clerk of Court
23

24                                                           s/Tomas Hernandez
                                                             Deputy Clerk
25

26


     MINUTE ORDER
     C18-0468-JCC
     PAGE - 1
